Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer(s) filed on 2/10/21 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Oliverio on 2/10/21.
	Application is changed as follows:
Specification [51], change "In another embodiment of the invention there is provided, In an injection molding apparatus” to – In another embodiment of the invention there is provided an injection molding apparatus –.
Specification [64], change "fluid material 100b to travel” to – fluid material 100 to travel –.
Specification [79], change "As shown in Figs. 5A-5D, the velocity of the valve pin when the pin reaches the end of the reduced velocity period, the valve 600 can be instructed” 
Claim 46, third from last line, change "response a signal” to – response to a signal –.
Claim 47, line 2, change "the first position” to – the gate closed position –.
Claim 50, fifth from last line, change "the first position” to – the gate closed position –.
Claim 57, line 1, change "flow of a injection fluid” to – flow of an injection fluid –.
Claim 59, lines 1-2, change "the first position” to – the gate closed position –.
Claim 69, line 14, change "or the actuator” to – or the actuator –.
Claim 75, line 14, change "or the actuator” to – or the actuator –.
Allowable Subject Matter
Claims 24-78 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Striegel (US 2010/0225025, already of record), Honda Motor (JP 06064002, already of record), Kazmer et al (US 6464909, already of record), Moss et al (US 6294122, already of record), Kazmer (US 5556582, already of record), Tooman et al (US 7588436, already of record) and Doyle et al (US 7029268, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination: an apparatus for controlling the rate of flow of mold material to a mold 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743